 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWickes Lumber, a Division of the Wickes Corpora-tion, d/b/a a Home Lumber & Supply Companyand Teamsters, Chauffeurs, Warehousemen andHelpers Local Union No. 533, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 32-CA-217 (for-merly 20-CA- 12886)September 26, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 29, 1978, Administrative Law Judge Rus-sell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, limited to the issue discussedbelow, and the General Counsel filed cross-excep-tions, a brief in support thereof, and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge asmodified herein.The Administrative Law Judge found, inter alia,that Respondent violated Section 8(a)(1) of the Actby threatening to suspend or terminate employees ifthey voted in a Board-conducted election, and Sec-tion 8(aX3) and (1) of the Act by suspending II em-ployees who did vote in that election.' We disagree.There is no substantial dispute about the facts ofthe incident which led to the suspensions. Respondentmaintains an office and place of business in Reno,Nevada, where it is engaged in the retail and nonre-tail sale and distribution of lumber products. The twofacilities involved herein are the main yard, located at250 Chism Street, Reno, and the truss department,located a few blocks away, at 275 Ralston Street.As found by the Administrative Law Judge, onJanuary 27 or 28, 1977, the Union held an organiza-tional meeting attended by yard employees. As notedby the Administrative Law Judge it was "possiblethat two or three truss department employees alsoattended," although the testimony on that point wasinconclusive at best. On February 2, the Union filed aI Counsel stipulated that the following employees were suspended on May18, 19, and 20, 1977, for voting in a Board-conducted election: Dave Boneck,Chris Thompson, Isaac Mark Galperin. Daniel Middleton. Randy Knox.Ralph Dickey, David Estes, Rudolfo Ruiz, Steve Silva, Robert Holt, andRyall Bowker.petition seeking to represent the Respondent's yardemployees. At the representation hearing and in itsbrief filed subsequent to the representation hearing,the Union consistently and clearly described the unitas limited to employees located at the 250 ChismStreet (main yard) location. Thereafter the RegionalDirector found the petitioned-for unit appropriateand directed an election to be conducted on May 18.On April 21, Respondent submitted an Excelsior listwhich included only employees employed at the 250Chism Street location and election notices wereposted only at that location.On or about May 16, a full 2 days before the sched-uled election, Respondent learned that certain trussdepartment employees were discussing the possibilityof leaving work to vote in the yard election, Juniper,the truss department foreman, promptly informedtruss department employees that the unit in which theelection was to be conducted was limited to yard em-ployees, that truss department employees were noteligible to vote, and that truss department employeeswho insisted on leaving their jobs without permissionwould be disciplined. Juniper voiced a similar warn-ing on May 18 when in fact truss department employ-ees left their work stations and proceeded to the yardwhere they attempted to vote (and voted under chal-lenge).In ignoring the directives of their employer and ininsisting on their "right" to vote in the yard election,truss department employees informed Juniper thatthey viewed the matter "as a civil rights issue," butproffered no additional explanation. Respondent sus-pended for 3 days the truss department employeeswho left work without authorization on May 18..Relying on our decision in E. H. Limited, d/b/aEarringhouse Imports,2the General Counsel arguedthat the suspension of the truss department employ-ees in the circumstances described above violatedSection 8(a)(3) of the Act. The Administrative LawJudge also was persuaded that Earringhouse is dispos-itive of the instant case and found the 8(a)(3) viola-tion solely on the basis of that decision. We disagree.In so doing, we note that reliance on Earringhouseis misplaced, for in that case the issue was the properaccommodation between an employee's right to at-tend a hearing during working hours, involving hisown employment, and an employer's legitimate inter-est in operating his business without disruption. TheBoard concluded that an employee has a right pro-tected by the Act to attend a Board hearing or other-wise participate in various stages of the Board's pro-cesses, and that a discharge for such attendance orparticipation is unlawful. The critical distinction be-2227 NLRB 1107 (1977). enforcement denied 600 F.2d 930 (D.C. ('ir.1979).245 NLRB No. 7358 HOME LUMBER & SUPPLY COMPANYtween the instant case and Earringhouseais that inEarringhouse the involved employees' own on-the-jobinterests were immediately involved in the hearingwhich they left the workplace to attend. In the instantcase, however, the employees' own employment inter-ests would not be affected by the election becausethey were excluded from the unit, and the employees,as found by the Administrative Law Judge, were wellaware of that fact. Consequently, we conclude thatthe conduct of the employees in leaving their work-place to vote, in contravention of Respondent's direc-tions to remain, was not protected under Section 7 ofthe Act. Accordingly, in the circumstances presentedin this case, Earringhouse does not provide a basis forfinding either the suspensions or the threats to sus-pend unlawful.4In passing, we are constrained to comment on ourdissenting colleague's analysis of the record evidenceand with the inferences she has drawn therefrom.Simply stated, it is plain as a pikestaff that the trussdepartment employees were fully aware that theywere not eligible to vote in the main yard election andthat they insisted on voting (and walked off the job todo so) out of a sense of pique. The AdministrativeLaw Judge so found, and the record so shows.In the first place, as discussed previously, the back-ground facts demonstrate that the representation pro-ceeding involved the yard employees exclusively andthat nothing that occurred during the preelectionstage could have misled truss department employeesinto believing that their employment interests were inany way at stake or involved. Moreover, as also notedabove, truss department employees were told by Juni-per the day before the election that they were ineligi-ble to vote. Although our colleague suggests that em-ployees may have had reason to mistrust Juniper, shefailed to consider that at no time did truss departmentemployees directly challenge Juniper's veracity or theaccuracy of his statement concerning their ineligibil-ity.sNor, as far as the record shows, did truss depart-3 In its exceptions and brief, Respondent contends that the finding in Ear-ringhouse is limited to violations of Sec. (aX4) of the Act and that Earring-house is inappropriate here because the instant complaint alleges violationsof Sec. 8(aX3) of the Act. We find it unnecessary to pass on this contentionin view of our disposition of this case.I Inasmuch as the legal pnnciples elucidated in Earringhouse have no ap-plication here, Member Truesdale finds it unnecessary to pass on the ques-tion of whether or not Earringhouse was itself decided correctly. In thisconnection, Member Truesdale notes he was not a member of the panel thatdecided Earringhouse.5 The dissent echoes the General Counsel's contention that employees hadcause to question Juniper's statement, given the Respondent's commission ofother unfair labor practices.As indicated previously, we commend to our colleague a close reading ofthe record which establishes that no truss department employees accusedJuniper of lying or of attempting to mislead them. Rather, the employees sawthe dispute as one involving their "civil rights" as divorced from any rightunder the Act. we also note that in any event Juniper's involvement in theRespondent's unfair labor practices was minimal and that. as found by theAdministrative Law Judge, truss department employees intended to registerment employees bother to contact the Union or theBoard's Regional Office to resolve any lingering un-certainty over their "right" to participate in the elec-tion-this despite the fact the truss department em-ployees clearly had more than ample time to contactthe Union, the Board, or both prior to the electiondate.6In these circumstances, we find it incomprehensiblethat our colleague would quarrel with the Adminis-trative Law Judge's finding that the professed confu-sion of truss department employees was "far-fetchedand unlikely" and that truss department employees"were well aware of the situation, but were deter-mined to vote anyway. They wanted to express theiropinion regardless of whether or not their voteswould be counted."Accordingly, we shall dismiss those portions of thecomplaint alleging Respondent violated Section8(a)(1) of the Act by threatening employees if theyvoted in a Board election and Section 8(a)(3) and (1)of the Act by suspending employees who voted in theelection.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Wickes Lumber, a division of the Wickes Corpora-tion, d/b/a Home Lumber & Supply Company,Reno, Nevada its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed tothem in Section 7 of the Act, in violation of Section8(a)(1) of the Act, by: causing employees to believethat Respondent was engaging in surveillance of theirunion activities; telling employees that a fellow em-ployee was transferred because of his union activities;interrogating and threatening employees concerningtheir union activities; telling employees they wouldnot receive wage increases because of their union ac-their votes without regard to their eligibility. In this connection employeeBowker's testimony in response to the question, "Did you check with anyoneto check the correctness of Mr. Juniper's decision?" is particularly instruc-tive:No. I didn't. I had a rather positive attitude myself. I feel that if there isa company vote. or a county or city. or state vote, that this should be myprivilege to vote for the things that concern me.Further doubt of the good faith of employees is cast by the Respondent'suncontroverted credited testimony that prior to the election he contacted theUnion to clarify the eligibility issue and to help prevent any possible prob-lem caused by an attempt on the part of truss department employees to vote.In these circumstances, it seems highly unlikely that truss department em-ployees could have remained ignorant of the true state of affairs as theyclaimed at the hearing.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities; and promising and granting wage increases inorder to discourage union activities.(b) Discouraging membership in Teamsters,Chauffeurs, Warehousemen and Helpers Local UnionNo. 533, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by transferring, orin any other manner discriminating against, employ-ees because of their union activity.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights to organize, to form, join, or assist labor organi-zations, including the above-named organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all suchactivities.2. Take the following affirmative action, which isfound necessary to effectuate the policies of the Act:(a) Transfer Dave Boneck from his present job inthe truss department, to his former job as forklift op-erator in the main yard, at his former rate of pay plusinterim raises given to him, plus interest, replacing, ifnecessary, any employee assigned to Boneck's formerjob.(b) Post at its two Reno, Nevada, operations cop-ies of the attached notice marked "Appendix."7Cop-ies of said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed by anauthorized representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees customarily areposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges unfair labor practicesother than those found herein.MEMBER MURPHY, concurring in part and dissentingin part:Unlike my colleagues, I would find that Respon-dent's conduct in threatening to suspend and there-after actually suspending I I employees because theyIn the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."voted in a Board-conducted election violated the Act.Accordingly, I would adopt the Administrative LawJudge's conclusions that the threats violated Section8(a)(1) of the Act and that the actual suspensions vio-lated Section 8(a)(3) and (1). However, as discussedbelow, I would not adopt the Administrative LawJudge's finding that the employees at issue wereaware that they were not in fact eligible to vote in theelection.The record establishes that on the date of the elec-tion 11 truss department employees left their work-place to vote in the face of a warning from their su-pervisor that they would be suspended if they did so.Upon their return, the employees were suspended for3 days.It is undisputed that Respondent, the Union, andRegional Office representatives understood that theunit was limited to main yard employees and did notinclude the truss department employees. However,contrary to my colleagues, the record does not estab-lish that it is equally clear that the truss departmentemployees knew that they were excluded from theunit.8Truss department employees were involved in theunion organizing campaign from its inception. Theyattended union meetings, one of which was held inthe home of a truss department employee, and unionauthorization cards were distributed among them.The notice of election, posted at the main yard, wasobserved by at least two truss department employeeswho told the remaining truss department employeesabout it. Significantly, the notice of election broadlydescribes the unit as all classifications employed atthe Employer's Reno, Nevada, facility and does notspecifically limit the unit to those employees whoworked at the main yard. Classifications of employeesgenerally are the same at the two locations, includingforklift operators, sawmen, laborers, truckdrivers, andothers and thus, as argued by the General Counsel,these employees had many reasons to believe theywere eligible to vote. The only information to thecontrary was provided by the employees' supervisor,Dennis Juniper, who, on the morning of the election,told them the election did not concern them and thevwould be suspended if they went to vote.In finding that the truss department employeeswere aware of their ineligibility, the AdministrativeLaw Judge and the majority rely on the undisputedevidence that Juniper told the employees that theywere not eligible to vote. However, this view ignoresthe Administrative Law Judge's findings-to whichI Apparently my colleagues' "caretul reading" of the record only leadsthem to a distortion of the evidence contained therein and a consequentmisreading of the facts. The Administrative Law Judge's findings in thisregard were based only in minor part on a credibility resolution and are, asstated above. unsupported by the record.360 HOME LUMBER & SUPPLY COMPANYno exceptions were taken-that Respondent engagedin numerous and egregious unfair labor practices, in-cluding engaging in surveillance and interrogatingand threatening employees for their union activity:telling employees that a fellow employee was trans-ferred because of his union activities: telling employ-ees they would not receive wage increases because oftheir union activities; and promising benefits andgranting wage increases in order to discourage unionactivities, as well as transferring employee Bonecktwice to discourage his union activity.In view of this unlawful conduct by Respondent, Ifind it incredible that the majority and the Adminis-trative Law Judge can find that the truss departmentemployees were obligated to rely on their supervisor'sbald assertion that they were not eligible to vote. Onthe contrary, I find that these employees had no rea-son whatsoever to put their faith in statements byRespondent's agents concerning any aspect of theirinvolvement with the Union or the election. And,aside from Juniper's statements to employees, there isno direct evidence that the truss department employ-ees knew they were not included in the bargainingunit. Indeed, the evidence described above establishesthat they were not aware of their exclusion, and that,in refusing to follow Juniper's instructions that theyrefrain from voting, the employees were exercisingtheir right to participate in a Board proceeding.Though the Union had knowledge of the exclusion ofthe truss department employees from the unit, I rejectthe majority's implication that such knowledge couldbe imputed to these employees.I further fail to see any substantive distinction be-tween this case and Earringhouse,9upon which theAdministrative Law Judge relied in finding the sus-pensions unlawful, but which the majority find is in-appropriate.'°In this case, as in Earringhouse, em-ployees were disciplined by their employer forparticipating in the Board's processes. Indeed, an ar-gument can be made that the instant facts present astronger case for finding a violation, for the right tovote in a Board-conducted election should surely beas protected as the right to be present at a Boardhearing. Furthermore, in the instant case the employ-9E. H. Limited, d/b/a Earringhouse Imports. 227 NLRB 1107 (1977). en-forcement denied 600 F.2d 930 (D.C. Cir. 1979). I respectfully disagree withthe court and adhere to the Board's decision until such time as the SupremeCourt has passed on the issue.10 As noted by the majority. Respondent contends that Earringhouse isinapposite because the holding therein is limited to 8(a54) violations. Thetruss department employees' conduct in leaving the workplace to vote was aclear effort to utilize the Board's processes and thus falls squarely within theholding of Earringhouse I find it immaterial that the complaint alleged onlythat the suspensions violated Sec. 8(aK3). for it is the nature of the conductin which the employees engaged- not the precise section of the Act allegedby the General Counsel to have been violated- which determines whetheran employer unlawfully imposed discipline on the employees for their ac-tivity.ees were off the job for, at most, 45 minutes, and. asthe Administrative Law Judge tlfund. Respondentfailed to establish that it suffered any actual loss fromthe employees' brief absence. In these circumstances,I find, as the majority did in Earringhouse, that Re-spondent has failed to establish any "legitimate andsubstantial business justification" for ordering thetruss department employees to refrain from voting inthe election.Accordingly, I would find that Respondent'sthreats to suspend them for engaging in such activityviolated Section 8(a)( I ) of the Act, and that the sus-pensions themselves violated Section 8(a)(3) and ()of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. Nor interfere with. restrain, or coerceour employees in the exercise of their rights guar-anteed to them in Section 7 of the Act, in viola-tion of Section 8(a)( i) of the Act, by: causing ouremployees to believe that we are engaging in sur-veillance of their union activities: interrogatingand threatening our employees concerning theirunion activities: telling our employees that a fel-low employee was transferred because of hisunion activities: telling our employees theywould not receive wage increases because oftheir union activities; and promising benefits andgranting wage increases in order to discourageunion activities.WE WILL NOT discourage membership inTeamsters, Chauffeurs, Warehousemen andHelpers Local Union No. 533, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or in anyother labor organization, by transferring or inany other manner discriminating against em-ployees because of their union activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain col-lectively through representatives of their ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrain from any or allsuch activities.WE w.i. transfer Dave Boneck from his pre-sent job in the truss department to his former jobas a forklift operator in the main yard, at his361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer rate of pay plus interim raises given tohim, plus interest, replacing, if necessary. anyemployee assigned to Boneck's former job.WICKEs LUMBER, A DIVISION OF IHE WI(KESCORPORATION, D/B/A HOME LUMBER &SUPPLY COMPANYDECISIONSTATEMENI OF IIE CASERUSSELL. L. STEVENS, Administrative Law Judge: Thismatter was heard in Reno, Nevada, on April 11, 1978.' Thecomplaint, issued July 29, is based upon an original chargefiled May 17, and four amended charges filed by May 23,and June 14, June 22, and July 28 by Teamsters, Chauf-feurs, Warehousmen and Helpers Local Union No. 533,International Brotherhood of Teamsters, Chauffeurs. Ware-housemen and Helpers of America (Union). The complaintalleges that Wickes Lumber, a division of The Wickes Cor-poration, d/b/a Home Lumber & Supply Company (Re-spondent) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act. (Act).All parties were given full opportunity to participate. tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of Gen-eral Counsel and Respondent. Upon the entire record,2andfrom my observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and at all times material herein has been.a Delaware corporation with an office and place of businessin Reno, Nevada, where it is engaged in the retail and non-retail sale and distribution of lumber products. During thepast calendar year Respondent, in the course and conductof its business operations, received gross revenues in excessof $500,000, and sold and delivered goods valued in excessof $50,000 directly to customers located outside the State ofNevada.I find that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers Lo-cal Union No. 533, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Americais. and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.All dates hereinafter are within 1977, unless stated otherwise.2 At the henng, the General Counsel withdrew from the complaint pars.Vl(b). (e), (i), and (k), alleging 8(aX)(1) violations, and paragraph IX, allegingan 8(a)3) and () violation.1. ItIE A.LE.II) UNF AIR LABOR I'PR.( II('iSBackgroundPrior to events involved herein, the Employer was namedHtome Lumber & Supply Company. That company waspurchased by Respondent. whose headquarters are locatedin Saginaw, Michigan. The facility involved in this contro-versy is comprised of two separate functions, commonlycalled the main yard or yard, and the truss department. Theyard is located at 250 Chism Street. Reno, Nevada, and thetruss department is a few blocks distant, at 275 RalstonStreet in Reno. Three groups of employees, totalling ap-proximately 35. worked at the yard during times relevantherein. Those groups were divided into three functions,with employees classified as foremen, frklift operators, sawmen, side-load operators. short-haul drivers, warehouse-men, salespersons, clerks, and laborers. russ departmentemployees. totalling approximately 13. were classified asforemen, truckdrivers, forklift operators, saw men, and la-borers. Paul NeetP is manager and superintendent of theyard. At times relevant herein, there were three foremen inthe yard, named Jim White, Al Ford. and Hector Feliciano.Those three reported to Neef. Dennis Juniper is manager ofthe truss department, and Lloyd Stewart was foreman ofthe truss department in February and March 1977. Thework of the yard generally involves grading, storing, selling.and shipping lumber. The truss department builds woodenroof trusses, which are sold by., and shipped from, that de-partment. The work and activity of the yard and truss de-partment are different, and there is no regular interchangeof employees between the two functions. Employees occa-sionally transfer between the two, however.Approximately on January 27 or 28, the Union held ameeting attended primarily by yard employees. It is possi-ble that two or three truss department employees also at-tended.' Authorization cards were distributed to the em-ployees, and possible union representation was discussed. Asecond meeting of employees was held by the Union in lateFebruary or early March, attended mostly by yard employ-ees but also attended by a few truss department employees.On February 2, the Union filed a representation petitionwith National Labor Relations Board foir approximately 33employees in Respondent's facility at 250 Chism Street (theyard facility). A hearing was held on the petition, and onApril II the Regional Director for Region 20 issued herdecision and direction of election. The election was limitedto employees at the yard, 250 Chism Street. The electionwas scheduled for May 18.On April 20. Respondent held a meeting of all its yardemployees to discuss benefits it planned to initiate, and todistribute a description of those benefits.'The union election was conducted on May 18 at the yard.Prior to and on the day of the election, truss departmentemployees discussed, among themselves and with Juniper.the possibility of their voting. Juniper told the employeesAll individuals herein are referred to by their last names.4 George David Boneck, whose testimony is discussed inf/r. testified thattwo or three truss department employees attended. but he could not recallwho they were.Resp Exh 6.362 HOME LUMBER & SUPPLY COMPANYthey were not eligible to vote, since the unit included onlyyard employees. Juniper instructed the employees not toleave the truss department, but they did, and proceeded tothe polling place to vote. Because the employees left con-trary to their instructions. II of them were suspended for 3days.IssuesThe principle issues are whether or not Respondent's su-pervisors violated Section 8(a)(1) of the Act by unlawfulinterrogations, statements and promises, and granting ofbenefits, and 8(a)(3) and (1) by transferring an employeeand suspending 11 employees on the day of the election.A. Alleged Impression of SurveillanceParagraph Vl(a) of the complaint alleges that, on orabout January 29, Thomas Davis caused employees to be-lieve that Respondent was engaging in surveillance of theirunion activities.Davis is Respondent's sales manager., Robert Stone, oneof Respondent's employees, testified that he attended theunion meeting in January, and that the meeting was men-tioned among employees the following morning in the cof-fee room, while Davis was present. Stone testified that Da-vis "was joking with some of the fellows, and he askedsomeone, 'How did the meeting go last night?'" Davis didnot testify.In the absence of other unfair labor practices, possibly aremark such as the one in issue would be de minimis, orcould be found not violative of the Act. However, that isnot this case. Under the circumstances. the remark is partof a course of action, and is actionable. The remark is par-ticularly revealing since it was made the morning after thefirst union meeting with employees. Davis' inquiry inevita-bly would create the impression that Respondent was ablequickly to learn of the union activities of its employees.even though those activities took place away from Respon-dent's premises. The coercive nature of such a statement bya supervisor is apparent. The only question is one of credi-bility. The remark was not denied. Stone was not cross-examined concerning the remark. and Stone was a convinc-ing witness, who is credited. This allegation is supported bythe record.'B. Alleged Interrogation by FelicianoParagraph Vl(c) of the complaint alleges that, on an un-known date in February or March. Feliciano, one of Re-spondent's yard supervisors,' interrogated an employee con-cerning union activities.I Respondent stipulated that Davis is a supervisor within the meaning ofthe Act.I Respondent cites C d E Stores. Inc., 91 LRRM 1057 (1950), as authorityfor the proposition that Davis' question did not violate Section 8(aX I) of theAct. That citation is inapposite. In that case the Board found the statementthat was involved to be coercive, on an alternate theory, rather than being acreation of impression of surveillance. Under the circumstances of this case,it is clear that Davis conveyed the impression that Respondent was abreastof all union activity in the plant.I Feliciano was stipulated by Respondent to be a supervisor within themeaning of the Act.Boneck, a forklift operator tfor Respondent since 1973.testified that he signed a union authorization card, and wasan active advocate of unionization among the employees.He said he talked with Feliciano on one occasion in theyard: "He walked up to me and said Mr. Logan was allupset inside the office. He wanted to know who was theinstigator of the union. I just told him he'd never find outfrom me."'The remark attributed to Feliciano clearl5is coercive,and in violation of the Act, if it was made. The only ques-tion is one of credibility of witnesses. Feliciano did not spe-cifically deny the remark. He testified. out of order. and thepredicate for the issue was not before him when he testified.but his general denial reaches Boneck's specific testimon.He testified that he never talked with Boneck about theUnion.Boneck was a calm, sincere, witness and a long-time em-ployee of Respondent. He was convincing, and he is cred-ited on this issue. Feliciano's general denial was not persua-sive, particularly in view of his general knowledge of theunion activities and his position with Respondent. Felici-ano's testimony on other matters is discussed in/ta.This allegation is supported by the record.C. Alleged Statement bh StewartParagraph Vl(d) of the complaint alleges that, on un-known dates in February or March, Llod Stewart'toldemployees on different occasions that Boneck was trans-ferred to the truss department because of Boneck's unionactivities.Boneck's transfer to the truss department is alleged as anunfair labor practice and is discussed ifra.Ryall Bowker was a truckdriver in the truss departmentfrom April 1976 until June 1977. Shortly before Boneckwas transferred to the truss department (in Februar orMarch). Bowker talked with Stewart. Bowker testified:Well, Lloyd told me we were getting a new fork liftoperator and that would be all he would be doing.running the fork lift: that he had been a trouble-makerover in the other yard due to union activity. activities;and that we were to make it as uncomfortable fir himas possible so he would quit.Stewart did not testify, nor was Bowker cross-examinedon this issue. Bowker was a convincing witness, and hisversion of the conversation with Stewart is credited in itsentirety. The statements made by Stewart clearly are coer-cive, and were intended to indicate to employees the extentto which Respondent would go to interfere with union ac-tivities. It is clear that Stewart's remark was about Boneck.since there was no other transferee to the truss departmentat the time involved.This allegation was proved.D. Alleged Statement by Nee'Paragraph Vl(f) of the complaint alleges that, on variousunknown dates from February or larch 1977 until on or' Winston Logan is Respondent's general manager.,0 Stewart then was foreman of the truss department. and Respondentstipulated that he was a supervisor within the meaning ofit the Act363 DEC(ISIONS OF NATIONAL LABOR RELATIONS BOARDabout May 4, 1977, Paul Neef advised employees that Re-spondent would not grant scheduled wage increases be-cause of the Union.Feliciano testified that meetings of all yard employeeshave been held by Respondent every other Tuesday sinceearly 1977. He said the subject of wage increases frequentlyis discussed at the meetings, and Neef customarily respondsthat "it was up to Saganaw [sic] to approve the wageraises." Feliciano said Neef never told employees in themeetings that they could not get a raise because of theunion activity. Feliciano testified that he attended all em-ployee meetings until he quit his job in March 1978.Stone testified that he attended a meeting of all yard em-ployees, shortly after the first union meeting with employ-ees, in January. Stone said that it was the first such yardemployees' meeting he had attended, and that the foreman,together with all supervisors and Neef and Logan, werethere. Stone testified that union matters were discussed"somewhat," and "when someone asked 'when would weget a raise,' Mr. Neef would say, 'It has been approved, butwe cannot give it at this time, because of the union trou-ble.'" On cross-examination, Stone testified that the meet-ing of yard employees he attended was one of the regularbiweekly meetings held by Respondent. Stone said Felici-ano's version of the meeting was not correct. Later in hiscross-examination, Stone said Respondent did not haveregular biweekly meetings, and the one referred to by himwas the first one held during Stone's employment.Bill Sprague, a local truckdriver in the main yard, testi-fied that he attended regular biweekly meetings of employ-ees held by Respondent, the first of which was held in Janu-ary. Sprague said that, at one of the meetings:Oh, probably employees asked Mr. Neef about araise and he said there had been one approved for allof us but they would not give it to us until the differ-ence about the union was settled.Boneck testified that the biweekly meetings of employeescommenced in February. Boneck testified concerning oneof the meetings:The gentleman who asked the question about thewage increases for the main yard was Jesse Alvarez,and he directed it to Paul Neef, and Paul Neef an-swered that wages had been approved but their handswere tied because of the union difficulty until it wasover with. They could not give any wages out.Richard Kierdorf, Respondent's manager of industrialrelations, testified that he was present at a meeting withemployees on February 7. He said the issue of wage raisescame up:The response, and it was from myself, was identicalto what I just previously stated: We informed the em-ployees that they would be granted increases in thenormal like manner had there been no union organiza-tional attempt.Neef testified that the question of raises frequently wasasked at the biweekly employee meetings. He said he toldemployees at a meeting in February that a wage increasewas pending, but he denied ever telling employees at any ofthe meetings that they could not get wage increases so longas the Union was in the picture. Neef said he has no author-ity to grant general wage increases, and that he told em-ployees when they asked about increases that only head-quarters personnel in Saginaw had that authority; that ifsuch a raise were "in the making," he would so notify theemployees. Neef said that the biweekly meetings have beenheld every other Tuesday since November 1976, and thatthe subject of wage increases comes up at almost everymeeting.DiscussionStone's testimony concerning the schedule of employeemeetings appeared self-contradictory, but that fact ap-peared to arise from confusion, rather than an attempt tomislead. Generally, Stone was a convincing witness, and histestimony on this point was credibly corroborated bySprague and Boneck.Kierdorfs testimony is somewhat enigmatic, in that hetestified relative to the meeting of February only and, fur-ther, he said that he was the one who answered the em-ployee who asked about a raise. All other witnesses, includ-ing Neeft said Neef was the one who replied. No witness.other than Kierdorf. testified that Kierdorf said anythingabout raises. In view of these facts, Kierdorfs testimony onthis subject is given no weight.Resolution of this issue depends solely upon credibilityconsiderations. The witnesses were closely observed, andtheir testimony has been carefully considered. Considerablereliance is placed upon Stone, who gave the impression ofbeing a sincere witness, interested in giving honest answers.Sprague and Boneck credibly corroborated Stone. The tes-timony of those three employees is credited over the denialsof Feliciano and Neef.So far as the statement is concerned, it is clear that Neef'sblaming the Union for the employees' not receiving a raiseis coercive and in violation of the Act." Whether or notraises then were being legally planned by Respondent isimmaterial. The only' issue involved in this allegation iswhether or not Neef made the statement attributed to him.It is further found, based upon Bowker's credited testi-mony, that when Neef and Davis (a stipulated supervisor)told Bowker individually that he could not get a raise be-cause of the Union, Respondent violated Section 8(a)( ) of'the Act.This allegation is supported by the record.E. Alleged Promise of BenefitsParagraph Vl(g) of the complaint alleges that, on an un-known date in April, Respondent promised that clothingallowances would be implemented in order to discourageunion activity.Boneck testified that in April, after he was transferred tothe truss department, there was a meeting of employees ofthat department, attended by Kierdorf, Juniper, a ladyfrom San Diego and, briefly, Logan. Boneck testified:I1 Marine World USA. 236 NLRB 89 (1978); Sta-Hi Division, Sun Chenm-cal Corporation, 226 NLRB 646 (1976). HOME LUMBER & SUPPLY COMPANYA. Oh, they readvised our medical plan and bet-tered it for us. They told us they were going to give usuniforms and they were looking into the wage increase,after a few people asked about it.Q. During all the time you worked there did youever have a uniform?A. No.Q. After this meeting did you receive a uniform?A. No.Bowker testified that he attended the truss departmentmeeting, and his testimony corroborated that of Boneck.Kierdorf testified that Respondent has had a standardpackage of benefits for employees, including uniforms, forat least 10 years. He stated that a meeting of yard depart-ment employees was held on April 20, at which time thoseemployees did not have uniforms. The employees weregiven a benefit pamphlet," concerning which Kierdorf testi-fied:A. This is a copy of the benefit, hourly employeesbenefits of the Wickes Lumber Division and waspassed out at a meeting held on April 20. 1977 to thehourly employees at 250 Chisum. [sic] The benefit pre-sentation was put on because primarily there weresome new benefits that were being implemented on aDivision-wide basis; they granted, for instance, threepersonal holidays, and some improvements in the in-surance program.Kierdorf also testified:A. The Lumber Division has one set of benefitpackage, one benefit package, which is then imple-mented at all its locations. The decisions as to whatany changes are made at the divisional level and thenthey are granted and implemented at all locations.Q. How is this benefit package granted to a newly-acquired unit? How is this done?A. As quickly as is reasonable the employees at thenewly-acquired location are put not into the totalpackage of the Lumber Division. There are sometimesproblems which are encountered which take a littlelonger to change or implement programs, especially inthe area of pensions and insurance programs.DiscussionKierdorfs explanation of Respondent's standard benefitpackage, including uniforms, and its extension to newly ac-quired operations, was logical and convincing, and is cred-ited.The fact that the package was presented to truss depart-ment employees on April 20 is not in dispute. Further,Kierdorf testified:..The question during the benefit presentation thatwas brought up by the employees, which was the pur-pose of the meeting, as to why providing uniforms wasin the list of benefits when in fact they did not haveprovided uniforms.The question of timing is important, but the subject wasnot fully explored at the hearing. Respondent acquired'2Rap. Exh. 6.Home Lumber Company on March 1, 1974. yet did notgive the benefits "package" to employees until more than 3years later. It is possible, as Kierdorf seemed to imply, thatsome benefits were in effect and that Respondent's ExhibitNo. 6 merely brought the package up to date b incorporat-ing changes, but the record is not entirely clear.Boneck and Bowker said they never received uniforms,even after the election, and Kierdorf could not recall other-wise. There is no dispute about the fact that employees didnot have uniforms prior to April 20.Respondent did not explain why it chose April 20. whichis within the critical preelection period (less than 30 days)to announce its intention to implement the uniform allow-ance. Had that date been tied to standard procedure. orotherwise logically explained, perhaps a different conclu-sion would be required. However, that is not this case. Uni-forms were long withheld, apparently without good reasonso far as the record shows, then were promised during theheat of battle. Under such circumstances, the oniN logicalconclusion is that Respondent intended, by its promises. toinfluence the impending election.This allegation is proved.F. Alleged Granting of WaJge IncreasesParagraph VI(h) of the complaint alleges that, on orabout May 5, Respondent granted wage increases in orderto discourage union activity.The fact that employees were given wage increases inMay is not in dispute. Stone and Sprague testified relativeto their individual interviews when they were given raises.The fact that Respondent gave its employees annualraises on June 15 in 1975. and on June 1. 1976. is shown hbGeneral Counsel's Exhibit 4. and is not in dispute. Kierdorftestified:A. Historically the center had granted increases.primarily or pretty close to. on an annual basis formost of its employees and then during the course of theyear they would grant individual increases for thoseemployees who had not been granted an increase dur-ing the so-called "across the board" type increases.new hires, or employees who just started. whose duedates for annual increase came at a later date.The principal question. therefore, is Respondent's reason.if any. for departing from past practice and giving the raisein May 1977. rather than in June. Respondent offered noexplanation. and contends that the May raise was "paral-lel" with past raises; i.e., roughly at the same time. Anydeparture, however, is important in this case. since the elec-tion was so close in time to the usual June date for raises.Because of that departure, the inference is clear and strong,and is made, that that raise was advanced in order to influ-ence the election.'Kierdorf offered, as a reason for the raise, testimony re-lating to a wage survey conducted for Respondent's infor-mation and guidance. Kierdorf said increases were autho-rized for Respondent's employees on March 16, on the basisof the survey. However, that testimony is somewhat besidethe point. There is no substantial dispute about the need to'1 Neport Diision of Wt'inre Kniting Aills. Inc, 216 NLRB 1058 1975).365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgive employees a raise, and raises were given annually in1975 and 1976. There is nothing to show doubt about someraise having to be given in 1976.'4 The only substantialquestion is why it was given in May instead of June. IfRespondent was convinced that a raise was necessary in1977, and if it wanted to depart from its customary Junedate, it would seem that the raise would have been given inMarch when it was authorized, rather than in May. Noexplanation for the delay was given. The only reasonableexplanation is that Respondent wanted to influence theelection of May 18 by giving the raise as close as possible tothat date. The inference is drawn that such was Respon-dent's plan."The combination of factors: (a) union activity, (b) Re-spondent's knowledge of, and opposition to, that activity,(c) Respondent's antiunion activity and other unfair laborpractices described herein, (d) the impending election, and(e) the raises given out of phase and just 2 or 3 weeks priorto the election, compel the conclusion that the raise was, asalleged, given in violation of Section 8(a)(1) of the Act.G. Alleged Threats by Juniper on May 17 and June 3See section I infra.H. Alleged Transfer of BoneckParagraph VII of the complaint alleges that on an un-known date in February or March, Respondent transferredBoneck from the yard to the truss department, because ofhis union activity.There is no dispute about the fact that Boneck was twicetransferred; the only dispute involves the reason for thetransfer. Further, there is no dispute about pay; Boneck didnot receive lower wages as a result of the transfer.Boneck testified that in the first or second week of Febru-ary, he talked with Neef, while John Brush, a fellow em-ployee, was present:I asked Paul about why he split the shifts during theweek, make us come in and work straight time on Sat-urdays. Paul never give me an answer right then. Iquestioned him again and I told him that I didn't likeit and he said he didn't give a good goddamn what Idid or what I cared.I told him that was why John and I went down tosign union cards.On the following Monday or Tuesday, Boneck said, he wastransferred from his job as a forklift operator in the yard toa job as a laborer in the timber shed (union yard). Bonecktestified that the laborer job he did was less desirable thanthe job of forklift operator, was one he did not want, andwas a job he had done 20 years ago, when he first startedworking with lumber. The job consisted primarily of sortinglumber, with some sales responsibilities. In late March or14 As pointed out by General Counsel. Respondent did not sustain theburden of proving its contention that a raise was necessary. However, thereis nothing to show that Respondent's business was so unusual that it wasoutside the inflationary business climate prevalent in 1977. Administrativenotice can be taken of that highly inflationary period."1 Sylacauga Garment Company, 210 NLRB 501 (1974); Revco Drug Cen-ters of the West. Inc., 188 NLRB 73 (1971).early April, Neef asked Boneck if he wanted to go to thetruss department as a forklift driver and Boneck said "no."Later that day, Davis asked Boneck the same question andgot the same answer. Boneck said he had more seniority inthe yard, and that he wanted his old job back. Boneck ob-jected to the transfer, and Davis said Boneck had to trans-fer "or I'll pull your card." Boneck was the most senior ofthe four forklift operators in the yard, and when he wastransferred to the truss department, he was replaced byDick Brewer, who had been a laborer in the timber shed.After the transfer, he spent approximately 20 percent of histime driving a forklift, and the rest of his time buildingtrusses and doing odd jobs.Brush testified that he commonly worked with Boneck.and after Boneck was transferred, he worked with his re-placement (Brewer) approximately 2-1/2 months. Basedupon his daily observation, Boneck was a much more effi-cient, careful, and accurate forklift operator than Brewer;Boneck could do 25 loads on an average day, and Brewercould do 10. Brewer was a learner, and Boneck was one ofthe more knowledgeable of Respondent's employees.'Brush corroborated Boneck's testimony concerning the lat-ter's conversation with Neef.Juniper testified that the truss department was experienc-ing an upsurge of business in February and March, and heasked Neef for an additional man.7who could operate aforklift. Neef said he would see what he could do. Twoforklift operators who recently had quit the truss depart-ment were in effect replaced by Boneck.Neef testified that he knew nothing about Boneck's unionactivity, Boneck was not transferred because he was a trou-blemaker, and Boneck was transferred solely for businessreasons. Transfers like Boneck's were not unprecedented.When Brewer was transferred back to the timber shed, anew employee was hired to take his place in the yard. Neefsaid no employee complained to him about having to workSaturdays on straight time, and that he does not recallBoneck objecting, or telling, Neef that was why he signed aunion card.DiscussionBoneck's testimony concerning the Saturday work andhis telling Neef about signing the union card was corrobo-rated by Brush and is credited. Neef did not deny that con-versation; he merely said he did not recall it. There is nodispute about the facts that Juniper asked Neef for an addi-tional man, and that Neef had authority to make the twotransfers of Boneck.Boneck was a long-time employee of Respondent, wasthe senior forklift operator in the yard, and, so far as therecord shows, had a good work record. Boneck's testimonythat the work in the timber shed was less desirable than hiswork in the yard; that he protested both his transfers; andthat he was transferred over his objection and under threatof discharge, was not denied, and is credited.' Brush's assessment of Boneck's work qualities was not challenged ordenied."7 Juniper credibly testified that supervisors of the yard did he hiring forthe truss department.366 HOME LUMBER & SUPPLY COMPANYNeef acknowledged that Boneck's old job in the yard wasfilled, first by Brewer and later by a new employee.It is apparent from the foregoing that it was not essentialto transfer Boneck, either to the timber shed or to the trussdepartment. The exchange, Brewer for Boneck, resulted indetriments rather than advantage, to Respondent. Juniperand Neef agreed that transfers such as Boneck's were un-usual; generally, employees for the truss department werehired from the outside.On the other hand, Respondent had ample reason tomake the transfers improperly. Respondent's antiunion ani-mus is clear from the record. Neef's knowledge of Boneck'sunion activity is apparent. Respondent's interests would beserved if Boneck were off the payroll, and one way to gethim off would be through discouragement. On the otherhand, if Boneck refused to quit, his presence in the trussdepartment would not be detrimental, since the employeesof that department were not eligible to vote in the unionelection (see infra). Boneck's transfers are found to havebeen because of his union activities, as alleged, in violationof Section 8(a)(3) and (1) of the Act.1. Alleged Threats, and Suspension of EmployeesParagraph VI(j) of the complaint alleges that on or aboutMay 17, Juniper threatened employees with suspension ifthey attempted to vote in an NLRB election. ParagraphVI(I) alleges that on or about June 3, Juniper threatenedemployees by letter that they would be terminated if theyagain attempted to vote in an National Labor RelationsBoard election. Paragraph VIII alleges that on or aboutMay 18 until May 23, Juniper suspended employees whovoted in an NLRB election.Counsel stipulated that 11 employees, named infra, weresuspended for 3 days.There is no substantial dispute about the incident whichled to the suspension. Respondent contends that truss de-partment employees were not included within the unit forwhich employees were voting on May 18, and thereforewere not entitled to vote. The truss department employeesinsisted upon voting, left their jobs over the employer's ob-jection to go to the main yard to vote, were away from theirjobs for a period of time estimated by witnesses as beingapproximately 10 to 45 minutes, and were suspended byRespondent for 3 days-May 18, 19, and 20-upon theirreturn to the truss department. General Counsel contendsthat the employees were engaged in protected activity. andrelies for authority upon Earringhouse. 'The record is abundantly clear, and it is found, that, asagreed among Respondent, the Union, and NLRB repre-sentatives, the unit involved in the controversy was limitedto main yard employees and did not include truss depart-ment employees. Possibly, as argued by General Counsel,classifications of employees generally are the same at thetwo locations, including forklift operators, saw men, labor-ers, truckdrivers, and others, but the fact remains that theunit, for whatever reason, was limited to employees at 2501I Brush's testimony on this point is credited. Brush no longer works forRespondent.E. H. Limited, dbl/a Earringhouse Imports, 227 NLRB 1107 (1977).Chism Street. That fact conclusively is shown by the follow-ing: (a) address of the establishment involved is shown onall relevant documents as 250 Chism Street. On no docu-ment is the address of the truss department, 275 RalstonStreet, shown. (b) Juniper, the truss department foreman, isacknowledged by all parties as a supervisor, yet he is notmentioned in the R case decision." (c) The Excelsior list2'includes no truss department employees. Neither theNLRB nor the Union raised any question, or oiced an)objection, to the list. (d) Notice of election posters wereposted only at the main yard; none was posted at 275 Ral-ston Street. (e) At the R hearing, Kierdorf used a sketch of250 Chism Street to illustrate the plant at which unit em-ployees worked, and no objection was made. (f) Accordingto Kierdorf's testimony, which was not challenged or con-tradicted, the only employees discussed at the hearing werethose working at 250 Chism Street, and no reference. director indirect, was made to the truss department. (g) TheUnion's R hearing briefP makes no mention of truss depart-ment employees, or of Juniper, the foreman. (h) Kierdorfcredibly testified, without challenge or contradiction, thathe met with an NLRB representative the evening before theelection, and asked her to help prevent any possible prob-lem that might arise because of an attempt by truss depart-ment employees to vote. Kierdorf stated, "I believe she didtell me she did contact the Union."It is not beyond question, however, that truss departmentemployees fully understood that only main yard employeeswere eligible to vote. Possibly some lack of clarity is shownby the following: (a) Some truss department employees at-tended some, if not all, union meetings with employees. (b)Truss department employees sometimes go to the mainyard on business. On one such occasion, Boneck saw theelection notice and, upon return to the truss department,told the employees there about the notice. Bowker also sawthe notice. Boneck testified that, at one of the union meet-ings in February or March, a union representative said"They would represent everybody employed by Wickes inthis area." (c) Employees in the truss yard discussed theUnion among themselves. (d) Bowker testified that he as-sumed he was entitled to vote in the election, although henever was told that he was.General Counsel's witnesses appeared to contend thatthey really did not know that the unit was limited to 250Chism Street, but that contention is farfetched and unlikely.It is clear that truss department employees were well awareof the situation, but were determined to vote anyway. Theywanted to express their opinion, regardless of whether ornot their votes would be counted. Boneck's testimonyquoted in (c) above is given no credence. Bowker's assump-tion, stated in (d) above, is unrealistic and unconvincing.However, regardless of these considerations, the questionremains as to whether the employees' actions were pro-tected. If they are protected, the reasonableness of theirbelief in their right to vote is immaterial.The fact that the employees were told by Juniper andStewart not to go to the main yard to vote is clear fromBoneck's testimony:20 GC. Exh. 2(b).21 Resp. Exh 3.22 Resp. Exh 2367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. It was said the company would look very harshlyon anyone going over there and interfering with theelection; that it had no concern about us at all.Q. Did you vote in that election?A. Yes.Q. Prior to casting your ballot did you have a con-versation with Dennis Juniper?A. Yes, When I was going over to vote.Q. Where did the conversation take place?A. In front of Dennis Juniper's office.Q. Who was present during that conversation?A. Ryall Bowker.Q. What was said in that conversation?A. I asked Dennis if I should punch out to go voteor just go over and vote. He said to go punch out andthen I asked him if he was going to fire me or suspendme or what, and he said, "Probably suspend you.""Bowker corroborated Boneck's testimony on this point.Further, it is clear from the record that almost all the em-ployees left the truss department, that they went to vote ina group, and that production stopped until the employeesreturned.Kierdorf, who made the decision not to permit the em-ployees to go to the main yard to vote, said he did so be-cause he did not want the employees needlessly walking offthe job at their own discretion. No proof of loss was intro-duced, but Kierdorf and Juniper testified that productionloss did occur, and it is obvious that the entire plant couldnot stop production for the length of time involved withouta loss.Under the circumstances involved herein, General Coun-sel's reliance upon Earringhouse appears well placed. Thefacts in Earringhouse are close enough to the facts herein tobe controlling. Earringhouse involved a somewhat differentset of facts in that there, the employees walked off the job.after a warning not to do so, to attend a representativehearing to which they had not been invited or subpoenaed,and an 8(a)(4) charge was litigated. The Board stated "theresolution of the dispute before us requires the making of aproper accommodation between an employee's right to at-tend a hearing during working hours and an employer'slegitimate interst in operating his business without disrup-tion." In making that accommodation, the Board statedtwo criteria which it held are relevant in judging whether anemployee's participation in a Board proceeding duringregular working hours is protected by Section 8(a)(4). Theemployee's activity is protected, the Board held, where (a)the employer can establish no business necessity justifying arequirement that the employee stay on the job, or (b) abusiness necessity is established but which in the circum-stances is not on balance sufficient to overcome the employ-ee's assertion of his right to attend or participate in theproceeding. The Board found that the company failed toestablish either that any valid reasons existed to supportlegitimate fears on its part that the employees' absence2 Commonsense would dictate a telephone call by the employees to theUnion at this point, but no such case was made. The employees contend theywere not aware that the unit was comprised of employees at 250 ChismStreet only, but failure to make the call casts doubt upon the employees'contentions.would cause any business or economic loss, or that the em-ployees' absence did in fact cause such loss.In the present case, only a short time of production losswas shown, and only two new employees were hired duringthe employees' period of suspension. As in Earringhouse,Respondent established no real loss, and in Earringhousethe Board held that even the fact that approximately one-half the production crew walked off was not adequate toshow a loss. Here, all but one of the crew walked off, but noactual loss was proved. Respondent in this case establishedno fear on its part of business or economic loss.Participation in an election here is involved, rather thanattendance at a Board hearing, but no legal difference isapparent. Here, the election did not involve the employees,but it was a Board election and, possibly, some employeescould have thought they were entitled to vote. That activitywould be as protected as the activity in Earringhouse, whereemployees attended a hearing at which, possibly, some em-ployees might participate from the audience section, bypassing notes to their attorney.Attendance at a Board hearing and voting in a Boardelection both are protected by the Act, assuming the em-ployees have done nothing to remove that cloak of protec-tion. The underlying consideration of the employer, both inEarringhouse and in the instant case, was one of insubordi-nation. In both cases, the employees walked off their pro-duction jobs, after being warned not to do so, because theywanted to participate in a Board process when there was norequirement to do so (e.g., pursuant to a subpoena). In nei-ther case did the employees further the Board's process, orcontribute to its administration, nor was the employees'presence necessary to protect their interests or to preservetheir rights.But for the existence of Earringhouse, no violation of theAct here would be found. However, Earringhouse is founddispositive of the suspension issue herein, and upon thatbasis, the allegation is proved.There is no dispute about the fact that, orally on May 17,and by letter on June 3, Juniper threatened employees withsuspension and termination if they attempted to vote in anNLRB election. In view of the finding, supra, that the ac-tions of employees in this case were protected under Ear-ringhouse, it is found that Juniper's threats were in violationof Section 8(a)(l 1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III above, oc-curring in connection with the operations of Respondentdescribed in section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)( ) and (3) of theAct, I shall recommend that it be ordered to cease and368 HOME IUMBIER & SUPPILY COMPANYdesist therefrom, and to take certain affirmative actions de-signed to effectuate the policies of the Act.It has been found that Respondent unlawfully suspendedthe following employees: Dave Boneck. Chris Thompson.Isaac Mark Galperin. Daniel Middleton, Rands Knox.Ralph Dickey, David Estes. Rudolfo Ruiz. Steve Silva.Robert Holt, and Ryall Bowker. I will. therefore. recom-mend that Respondent make said employees whole for anyloss of earnings suffered by reason of the discriminationagainst them, by payment to them of sums of money equalto that which they normally would have earned, absent thediscrimination. less net earnings during such period, withinterest thereon to be computed in the manner prescribed inF. W. Woolworth Conmpanv, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).2' It will befurther recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records.social security payment records. timecards. personnel rec-ords and reports, and all other records necessary and usefulto determine the amounts of backpay due and the rights ofreinstatement under the terms of' these recommendationsIt has been found that Respondent unlawfully trans-ferred Boneck from hisjob as forklift operator in the mainyard to a job in the truss department. It will be recommend-ed that Respondent transfer Boneck back to his old job inthe main yard, at his former rate of pay plus interim raisesgiven to him, replacing, if necessary, any employees as-signed to his former jobUpon the basis of the foregoing findings of fact and uponthe entire record, I hereby make the following:"See, generally, Isis Plumhing & Healing (Co. 138 NLRB 716 196b2()ONl.Sl()IONS OF LAWI. Respondent. Wickes Lumber. a division of TheWickes Corporation, d'b/a Home Iumber & Supply Conm-pany,. is an employer engaged in commerce within themeaning of Section 2(6) and (71 of the Act.2. Teamsters. Chauffeurs. Warehousemenl and HelpersI.ocal nion No. 533. International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers of Americais a labor organization within the meaning of Section 25)of the Act.3. Respondent interfered with, restrained and coerced itsemployees in the exercise of the rights guaranteed them hbSection 7 of the Act, in violation of Section 8a)(1I) (of theAct, by: causing employees to believe that Respondent w-asengaging in surveillance of their union activities; interrogat-ing and threatening employees concerning their union ac-tivities: telling employees that a fellow employee was trans-ferred because of his union activities: telling employeesthey would not receive wage increases because of theirunion activities promising benefits and granting wage in-creases in order to discourage union activities, and threat-ening to suspend or terminate employees if the> voted in anNLRB election.4. Respondent engaged in, and is engaging in, unfair la-bor practices within the meaning of Section 8(a)(31 and ( I)of the Act. by transferring employees and suspending em-ployees because of their union activity.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]369